Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are deemed free of the prior art given the failure of the prior art to leach or reasonably suggest inbred soybean cultivar 88482541 having a combination of traits including, a maturity group of 0, a relative maturity of 0.9, purple flowers, a gray pubescence, imperfect black hila, tan pods, yellow seed coat, and dull seed coat luster. The closest prior art is U.S, Patent No. 10,494,639 filed 21 May 2018 which teaches soybean cultivar 63301112 having all the above phenotypic traits including soybean event DAS-44406-6, but having a different relative maturity, breeding history and genetic background or composition than instant soybean cultivar 88482541.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663